internal_revenue_service number release date index numbers ---------------------------- ---------------------------------------- -------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number --------------------- refer reply to cc psi b03 plr-100165-10 date date legend company esop --------------------------------------------------------------------------------------------- ------------------------ --------------------------------------------------------------------------------------------- -------------------------------------------------------------- provision a -------------------------- provision b ------------------------------- state date1 date2 date3 date4 date5 -------------- ---------------------- ---------------------- ------------------ -------------------------- ---------------------- dear -------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of company by its authorized representative requesting a ruling under sec_1361 of the internal_revenue_code plr-100165-10 facts company was incorporated in state on date1 company was taxed as a c_corporation from its incorporation until date5 company elected to be treated as an s_corporation effective date5 on date2 while it was still taxed as a c_corporation company adopted an employee_stock_ownership_plan esop on date3 esop purchased a minority interest in company's stock first purchase shares company has one class of common_stock outstanding and all shares have identical rights to distribution and liquidation proceeds on date4 company undertook a series of transactions that resulted in esop becoming the sole owner of company's outstanding_stock first company made a loan secured_by company stock to esop esop_loan next esop used the esop_loan proceeds to purchase all of the remaining outstanding shares of company stock second purchase shares among its provisions esop provides generally that benefits are distributed to participants at stated periods of time following their termination of employment due to retirement disability death or other reason provision a of esop provides generally that for purposes of distributions under the plan the value of the shares held by esop is determined by an independent_appraiser the independent_appraiser calculates the fair_market_value of esop’s assets and reduces that value by any liabilities of esop including the outstanding balance of the esop_loan provision b of esop provides a special valuation rule with respect to first purchase shares for purposes of distributions under the plan provision b provides that the value of company shares purchased in connection with the first purchase shares will not be decreased or otherwise affected by the outstanding balance of the esop_loan proceeds used to purchase the second purchase shares company represents that the purpose of provision b is to protect the value of the first purchase shares from a steep decline in value that is normally associated with a highly leveraged employee_stock_ownership_plan transaction company further represents that a serious employee relations problem would have occurred if a voluntary corporate action had the effect of reducing the value of first purchase shares already owned by esop this would have negatively impacted employees who were close to retirement or who had previously terminated employment and were waiting for distributions according to company first purchase shares continue to fluctuate in value with the fortunes of company and general market conditions as would occur in the absence of a leveraged employee_stock_ownership_plan transaction company requests a ruling that company will not be considered to have a second class of stock in violation of sec_1361 solely as a result of provision b plr-100165-10 law analysis sec_1361 provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have more than one class of stock sec_1_1361-1 of the income_tax regulations provides that a corporation that has more than one class of stock does not qualify as a small_business_corporation except as provided in sec_1_1361-1 relating to instruments obligations or arrangements treated as a second class of stock a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds sec_1_1361-1 provides that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation proceeds collectively the governing provisions a commercial contractual agreement such as a lease employment agreement or loan agreement is not a binding agreement relating to distribution and liquidation proceeds and thus is not a governing provision unless a principal purpose of the agreement is to circumvent the one class of stock requirement of sec_1361 and sec_1_1361-1 although a corporation is not treated as having more than one class of stock so long as the governing provisions provide for identical distribution and liquidation rights any distributions including actual constructive or deemed distributions that differ in timing or amount are to be given appropriate tax effect in accordance with the facts and circumstances sec_1_1361-1 provides in part that redemption agreements are disregarded in determining whether a corporation's outstanding shares of stock confer identical distribution and liquidation rights unless a principal purpose of the agreement is to circumvent the one class of stock requirement of sec_1361 and sec_1_1361-1 and the agreement establishes a purchase_price that at the time the agreement is entered into is significantly in excess of or below the fair_market_value of the stock agreements that provide for the purchase or redemption of stock at book_value or at a price between fair_market_value and book_value are not considered to establish a price that is significantly in excess of or below fair_market_value of the stock and thus are disregarded in determining whether the outstanding shares of stock confer identical rights sec_1_1361-1 provides that bona_fide agreements to redeem or purchase stock at the time of death divorce disability or termination of employment are disregarded in determining whether a corporation's shares of stock confer identical rights in addition if stock that is substantially nonvested within the meaning of plr-100165-10 sec_1_83-3 is treated as outstanding under sec_1_1361-1 the forfeiture provisions that cause the stock to be substantially nonvested are disregarded furthermore the commissioner may provide by revenue_ruling or other published guidance that other types of bona_fide agreements to redeem or purchase stock are disregarded under esop's distribution provisions company's agreement to redeem first purchase shares pursuant to the special valuation rule in provision b is activated by a distribution from esop under esop’s distribution provisions plan participants are generally entitled to receive a distribution of the participant’s vested balance attributable to company’s shares upon retirement death disability or other reason for separation under sec_1_1361-1 agreements to redeem stock upon termination of employment are disregarded in disregarding agreements that provide for redemptions upon termination of employment sec_1_1361-1 in effect distinguishes between redemption agreements for stock of employee shareholders and redemption agreements for stock of investor shareholders in this case the shareholders whose first purchase shares are redeemed through the special valuation rule in provision b are employee shareholders rather than investor shareholders though specifically referencing redemptions upon termination of employment as well as death divorce and disability sec_1_1361-1 also anticipates that other types of bona_fide agreements to redeem stock may be disregarded by the service in addition a redemption agreement is disregarded under sec_1_1361-1 where the principal purpose of the agreement is not to avoid the one class of stock requirement or when the agreement sets a purchase_price that does not greatly vary from the fair_market_value of the stock conclusions based on the facts submitted and representations made we conclude that provision b will be disregarded in determining whether the outstanding shares of company stock confer identical rights therefore for purposes of sec_1361 company will not be considered as having more than one class of stock as a result of esop’s adopting provision b except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the foregoing facts specifically we express or imply no opinion on whether company otherwise qualifies as an s_corporation under sec_1361 in addition we express or imply no opinion on whether esop is qualified under sec_401 or whether the redemption of first purchase shares under provision b may violate the nondiscrimination requirements of sec_401 pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to company's authorized representatives plr-100165-10 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely s leslie h finlow senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
